Concurring and Dissenting Opinion by
Judge Crumlish, Jr. :
I am in agreement with all propositions enunciated by the majority except that portion of the opinion dealing with absolute immunity of the District Attorney and his various assistants. Like the majority, I now feel that District Attorneys are not “officers of the Commonwealth” within our jurisdiction. However, I must reiterate my position expressed in Freach v. Commonwealth, 23 Pa. Commonwealth Ct. 546, 354 A.2d 908 (1976), that there are some activities aside from the investigative and prosecutorial duties of a District Attorney wMch would, when engaged in by a District Attorney, visit upon him no absolute immunity. Further, I do not feel that the recent U. S. Supreme Court case of Imbler v. Pachtman, 44 U.S.L.W. 4250 (U.S. March 2, 1976), grants the blanket immunity contemplated by the majority.
In summary, I maintain my position taken in Freach.